DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on January 11, 2022 is acknowledged. 
Claims 11-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  . 

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is functionally indefinite for omitting an element that determine a distance between the top platen and the load supporter. It is suggested that the claim should include a distance sensor in claim 2.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sebelist et al. (hereinafter “Sebelist”) (US 4,635,542).
Regarding claim 1, Sebelist discloses a strapping machine (fig. 1) comprising:
a frame (12);
a top platen (14) supported by the frame;
a load supporter (40) below the top platen;
a top-platen actuator (20) operably connected to the top platen to move the top platen toward and away from the load supporter (col. 2, lines 38-42);
a strapping head (32); and
a controller (30) configured to:
control the top-platen actuator to move the top platen toward the load supporter and a load (50) positioned on the load supporter (col. 2, lines 38-42); and
responsive to determining that both: (1) a distance between the top platen and the load supporter is within a target distance range (col. 2, lines 31-35); and (2) a compressive force the top platen applies to the load is within a target compressive force range, control the strapping head to strap the load (col. 2, lines 54-57, col. 3, lines 1-5 and 27-43)).
Regarding claim 2, the strapping machine of claim 1, further comprising a distance sensor (54), wherein the controller is further configured to determine the distance based on feedback from the distance sensor (see col. 2, lines 30-34).


Regarding claim 4, the strapping machine of claim 1, wherein the controller is further configured to, responsive to determining that both: (1) the distance is within the target distance range (col. 2, lines 30-34 discloses that once the height of the load (50) is measured, the platen is adjusted to be about six inches above the top of the load, that’s mean the detected distance is within the target distance range in order for the platen to adjust); and (2) the compressive force is within the target compressive force range, control the top platen actuator to stop moving the top platen toward the load supporter (col. 3, lines 1-3). 
Regarding claim 5, the strapping machine of claim 1, wherein the controller is further configured to, responsive to determining that: (1) the compressive force exceeds an upper compressive force bound of the target compression force range (see “platen encounters significant reactionary force” in col. 7, lines 5-7, which inherently discloses that the compressive force of the platen exceeds an upper compressive force to cause the platen to encounter significant reactionary force) while (2) the distance is greater than an upper distance bound of the target distance range, determine that a fault has occurred and control the top platen actuator to stop moving the top platen toward the load supporter (see col. 7, lines 12, which discloses the top platen (14) stops moving when the motor stalled due to significant reaction force  encounters by the platen. Also see claim 6 and col. 3-6 with regard to the function of the motor).

Regarding claim 9, the strapping machine of claim 8, wherein the controller is further configured to determine the compressive force based on feedback from the top-platen actuator (20) (see col. 3, lines 44-46).
Regarding claim 10, the strapping machine of claim 8, further comprising a force sensor (col. 3, line 33 - col. 4, line 48) configured to determine the compressive force, wherein the controller is further configured to determine the compressive force based on feedback from the force sensor (col. 3, line 33 to col. 4, line 48).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sebelist in view of Sperrer (US 7,281,403).
Sebelist discloses the invention substantially as claimed as set forth above. Sebelist does not expressly disclose the controller is further configured to, responsive to determining that: (1) the distance is less than a lower distance bound of the target distance range while (2) the compressive force does not exceed the upper compressive force bound of the target compression force range, determine that a fault has occurred and control the top platen actuator to stop the top platen. This limitation can be simply interpreted that when the platen does not reach the target distance due to an obstruction on its way toward the load and there is no pressure being applied on the load, the top platen stop. Sperrer discloses a press utilized an optical system (61) for stopping an upper platen (16, 35, 37) if a target distance range is not reached for safety issue (col. 5, lines 18-26 and 27-67). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the optical system (54) and the controller of Sebelist to include the safety feature of  stopping an upper platen if a target distance range is not reached, as taught by Sperrer, for safety issue.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various strapping machines having a movable top platen.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        March 12, 2022